Citation Nr: 0017913	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran had the requisite service for eligibility 
for pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

By letter dated January 1998, the Regional Office (RO) 
informed the veteran that his claim for pension benefits had 
been denied because he did not have qualifying wartime 
service.


FINDINGS OF FACT

1. The veteran had active service from January 1962 to 
December 1963.

2.  He did not have active duty during a period of war.


CONCLUSION OF LAW

The veteran did not have the requisite service for 
eligibility for pension benefits.  38 U.S.C.A. 
§§ 101(21)(29), 1501, 1521 (West 1991); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Department of Veterans Affairs (VA) shall pay to each 
veteran of a period of war who meets the service requirements 
of this section (as prescribed in subsection (j) of this 
section) and who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veteran's own willful misconduct pension at the rate 
prescribed.  38 U.S.C.A. § 1521(a).

Pension is a benefit payable by the VA to a veteran of a 
period of periods of war because on non-service-connected 
disability or age.  Pension is payable if, among other 
things, a veteran served in the active military, naval, or 
air service (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

A "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

The term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(21); 38 C.F.R. § 3.6.  The law recognizes as wartime 
service February 28, 1961 to May 7, 1975, for veterans who 
served in the Republic of Vietnam during that time period; 
and August 5, 1964 to May 7, 1975, for all other veterans of 
the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The sole question before the Board is whether the veteran has 
established threshold eligibility for a nonservice-connected 
pension.  The undisputed evidence demonstrates that the 
veteran did not serve during a period of war, and he was not 
discharged from service due to a service-connected 
disability.  While the Board acknowledges the veteran's 
assertion that he should be considered for pension merely 
based on his service, the Board has no authority to alter the 
legal criteria governing basic eligibility for pension 
benefits.  According to these criteria, there is no basis 
under the law on which to grant the veteran's claim.  In 
Sabonis v. Brown,  6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Therefore, the veteran's appeal is denied.



ORDER

Since the veteran did not have the requisite service for 
eligibility for pension benefits, the appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

